 In TheMatter ofCHRYSLERCORPORATION,EMPLOYERandINTERNA-TIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERSOF AMERICA (UAW-CIO),PETITIONERCase No. 7-R- 2602.Decided February 9,1948Rath,bone, Perry, Kelley and Drye, by Mr. T. R. Iserman,of NewYork City, for the Employer.Mr. Maurice Sugar,byMr. Jack N. Tucker,of Detroit, Mich., forthe Petitioner.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Detroit,Michigan, on July 17 and 18, 1947, before Jerome H. Brooks, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERChrysler Corporation, a Delaware corporation having its generaloffices in Detroit,Michigan, is engaged in the manufacture of auto-mobiles and automobile parts and accessories, at plants located in theStates of Michigan, Ohio, Indiana, and California.This proceedingis concerned only with the Dodge Main plant, located in Detroit,Michigan.Annually, the Employer purchases raw materials andfinished parts valued in excess of $250,000,000, of which approximately45 percent is shipped to its Michigan plants from points located out-The Employer's motion, made after the close of the hearing, to correct the transcript ofthe hearing, is herebygranted*Chairman Herzog and Members Murdock and Gray.76 N. L R. B., No. 10.55 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDside the State.Before the war, the Employer sold and delivered topurchasers who resided outside the State, approximately 75 percentof the finished products manufactured in its Michigan plants.We find that the Employer is engaged in commerce within theweaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9(c) (1) and Section2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITS;THE DETERMINATION OF 11EPRESENTATIVESThe Petitioner requests a unit of all office and clerical employeesin the Dodge Main plant, including employees in the timekeeping de-partment, telephone and telegraph operators, mail clerks, desk heads,and messengers, but excluding yardmasters, pattern trouble men andpattern engineers, staff men, special assignment men, confidentialclerks and secretaries to executives and supervisors, professional em-ployees, supervisors, and all employees in the departments listed inSchedule A, attached hereto.The Employer contends that a single unit is inappropriate, alleg-ing that the duties, location, and working conditions of the office andclerical employees require that at least five separate bargaining unitsbe established, consisting respectively of such employees in (1) theAccounting Division, (2) the Sales Division, (3) the office depart-ments of the Planning Division, (4) the manufacturing divisions, and(5) a number of smaller office and miscellaneous divisions and depart-ments.It agrees to the exclusion from all units of those employeeswhom the Petitioner seeks to exclude from its proposed single unit.But it would also exclude from any unit employees in the timekeepingdepartment, telephone and telegraph operators, mail clerks, deskheads, and messengers. In the alternative, the Employer suggests aseparate unit for the timekeeping department employees.The Dodge Main plant, where the Employer manufactures Dodgepassenger cars and automobile and truck parts, is spread over 63 acres CHRYSLER CORPORATION57of ground and occupies 81 buildings. It employs approximately23,000 employees, of whom more than 500 are office and clerical work-ers whom the Petitioner now seeks to represent.'The large majorityof clerical employees are in 3 divisions of the plant, Accounting, Sales,and Planning, located in the factory office building and in the mainoffice building adjoining it.The Accounting Division is divided into departments, such as book-keeping, cost, invoice audit, billing, comptometer, pay roll, and com-pany work order.Here the employees are clerks, typists, bookkeep-ers, pricers, checkers, file clerks, and comptometer and addressographoperators.As indicated by the names of the departments in thedivision, these employees perform the usual clerical work necessaryfor the operations carried on throughout the plant.The-AccountingDivision also employs timekeepers and checkers, telephone operators,and mail clerks, whose duties are discussed below.This division issupervised by the factory auditor, who reports to the general factoryauditor in the office of the comptroller of the corporation at HighlandPark.The Sales Division is in charge of selling Dodge trucks, which theEmployer manufactures at another plant, and Dodge passenger cars.It directs the activities of sales offices located throughout the country.The various departments in the division maintain records and files ofdealer agreements, allocations, completed sales, and advertising anddistribution correspondence.Employed in the division are file clerks,typists, stenographers, dictaphone operators, a messenger, a telegraphoperator, and a group of desk heads.The duties of the telegraphoperator and the desk heads are discussed below.The head of theSales Division reports to the corporation's vice president in chargeof sales.The Planning Division correlates information concerning materialsrequired for production throughout the plant, plans methods forobtaining the -materials, both from other Chrysler manufacturingunits and from outside vendors, and maintains constant inventoriesof materials on hand and used. It is divided into 13 departments,of which 4 are located in the.office buildings, and 9 have employeesboth in the office buildings and in the factories.In the 4 office depart-nments are clerks, typists, stenographers, posting machine operators,messengers, drivers, schedule and follow-up men, and engineering2The Petitioner is presently the certified bargaining representative of the Employer'sproduction and maintenance employees in a multi-plant unit including Dodge Main.Matter of Chrysler Corporation,17 N. L. R.B. 737. In a separate unit, it also representstool, the, and fixtuic engineers in Dodge MainMatter of Chrysler Corporation,55N L It B 1039 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe remaining 9 departments of the PlanningDivision are charged with the duty of physically receiving and han-dling incoming material, storing it, and moving it to the manufac-turing departments or from department to department as needed.Most of the employees in these 9 departments are hourly rated manualworkers; in addition, there are clerks who record the movement ofmaterial.Some of these clerks work in the office buildings as salariedemployees, others work in the factories on an hourly pay basis.Thesupervisor in charge of this division reports to the general worksmanager.Throughout Dodge Main there are a number of smaller non-pro-ductive divisions and departments, such as plant engineering. In-spection, master mechanics, traffic, central pattern, and courtesy, eachof which employs a few clerical employees, consisting of clerks, typists,stenographers, and follow-up men, of whom some are salaried officeworkers and others are hourly paid factory clerks.4Finally, there are a small number of clerks employed in manufac-turing departments throughout the plant.These are hourly paidfactory clerks who work with the production employees under su-pervision of production foremen.The clerical employees in the office buildings are salaried, whereas,clerks working in the factories generally are hourly rated, either be-cause they are part of manufacturing departments or because, althoughemployed by the larger clerical divisions, they are assigned to produc-tion departments.The hourly paid clerks work under conditionscomparable to those of production employees.'As previously stated, the Employer contends that there should beat least five separate units instead of a single unit. It argues thatthe Labor Management Relations Act, 1947, requires the Board toexercise its discretion in favor of the separate units.Apparently, itconcedes that a single unit would have been appropriate under the Actbefore its amendment.5The principal criterion used by the Board ingrouping employees for bargaining purposes has been community ofinterest.The Board has generally held that employees with similar3The specifications men read analysis reports and record changes in manufacturingplans.4Included in the Master Mechanics'Division is a group of engineering record clerkswho are part of a unit of tool, die and fixture engineers established by the Board inMatter of Chrysler Corporation,55 N. L R B 1039,and who are presently represented bythe Petitioner.In accordance with an agreement of the parties, we shall exclude themfrom the unit hereinafter found appropriate.5InMatter of Chrysler Corporation, Chrysler Motor Division,52 N. L R B. 239, theBoard established a single unit of office and cleiical employees in another plant of theEmployer similar to Dodge Main In this proceeding,the parties stipulated that theduties of the office employees in Dodge Main are comparable to those of correspondingemployees in the Chrysler Motor Division. CHRYSLER CORPORATION59interests shall be placed in the same bargaining unit.The recentamendments to the Act have not changed this rule of decision, exceptto emphasize the distinctiveness of craft employees, professional em-ployees, and guards.None of the employees involved in this proceed-ing comes within the latter three classifications.It would be impractical to put Accounting Division typists in oneunit and Sales Division typists in another unit.All typists in theoffice, regardless of the department in which they work, have the sameinterests and should therefore be placed in the same unit. If the Em-ployer's contention were accepted, the Board would logically have toset up as many units as there are departments in a plant, in additionto craft, professional, and guard units.Labor relations under such asystem would become so unwieldy as to be unmanageable.We believethat all office and clerical employees in the Employer's Dodge Mainplant should be placed in a single unit, excluding, however, factoryclerks and employees in the timekeeping, department for the reasonsstated hereinafter.Factory Clerks:In many of the factory departments, there are fac-tory clerks who work under the supervision of production foremen andare generally hourly paid, as are production workers.Also workingwithin the factory departments are employees of the timekeepingdepartment, which is part of the Accounting Division.The employeesof the timekeeping department-timekeepers, checkers, and counters-have their headquarters in the factory office building.However, theyare assigned to factory departments and perform practically all theirwork in those departments.Like the production workers, they arehourly paid.Timekeepers distribute time cards at the time clocks be-fore employees ring in, collect then at the end of the day, compute thetime each employee worked, deduct time for lateness, allocate timeworked in each classification, check on whether employees who haverung in are actually at work, and see to it that employees are workingin their proper classifications.Checkers assist the timekeepers, andcounters weigh, count, and ship stock.Checkers and counters are alsopaid on an hourly basis.In recent cases,° the Board has unanimously held that both factoryclerks and timekeepers belong in the same unit with production andmaintenance employees.We perceive no reason for departing fromthat rule in this case.Accordingly, we shall exclude factory clerks andthe employees in the timekeeping department from the office and cleri-cal unit.We shall, however, establish a separate voting group for6 SeeMatterof Ai t Metal Construction Company, 75 NL.R B. 80(and cases citedtherein)andHatter of Noithwest Engineering Company,73 N L. R. B. 40(and casescitedtherein). 60,DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese employees. If they vote for the Petitioner in the election directedhereinafter, they will be deemed included in the existing productionand maintenance unit, and the Petitioner, which now represents theEmployers production and maintenance employees at the Dodge Mainplant, may bargain for them as part of this unit.The parties are in disagreement with respect to the following cate-gories of employees, whom the Petitioner would include and theEmployer would exclude :Telephone and Telegraph operators.The telephone and telegraphoperators perform the duties usual to employees in their category. TheEmployer contends that they are "confidential" employees and shouldtherefore be excluded from any unit.We have rejected a similar con-tention in previous cases.'Accordingly, we shall include telephoneand telegraph operators in the unit.Mail clerks.-Mailclerks collect, sort, and distribute incoming, out-going, and interplant correspondence, sealed and unsealed.TheEmployer would exclude them as "confidential" employees, because thematerial they handle pertains to confidential financial and, occasion-ally, -labor relations matters.We have considered and rejected asimilar contention in another representation proceeding involvingoffice and clerical employees in this Employer'sJohnB plant."Weshall include mail clerks in the unit.Desk heads.-Inthe Distribution Department of the Sales Divisionare 13 desk heads, who correspond with Dodge automobile dealers andhandle orders and allocations of cars for the dealers.The Employerurges that they be excluded as supervisors.Each desk head has anassistant whose work he directs, telling him when and how to answercorrespondence.The desk heads have no authority to grant raises, butthe Employer follows their recommendations with respect to wagechanges or other matters pertaining to the status of the assistant-deskheads.In view of these facts, we are of the opinion that desk headsare supervisors within the meaning of Section 2 (11) of the amendedAct, and we shall therefore exclude them from the unit."Messengers.-TheEmployer would exclude two messenger girlswho escort visitors to the various offices and departments in the plant,because their work is unlike that of usual office employees.They areemployed in the courtesy department, one of the small miscellaneousMatter of Chrysler Corporation,58 N L R B. 239 ;Matterof ArmourandCompany,54 N L R B 14628Matter of ChryslerCorporation,76 N L R 13 50In its brief the Employer for the first time urged that assistant desk heads also beexcluded because they are in closer contact with the Employer's customers than otheremployees in theunit.We do not consider this fact of such significance as to warrant theseparation of these employees from the other office and clerical employeesWe shalltherefore include assistant desk heads in the unit CHRYSLER CORPORATION61non-productive departments, and work in a reception room with areceptionist and her assistant.We shall include the messengers inthe unit.ioWe find that all office and clerical employees employed by the em-ployer in its Dodge Main plant," including telephone and telegraphoperators, mail clerks, assistant desk heads, and messengers, but exclud-ing yardmasters, pattern trouble men and pattern engineers, staff men,special assignment men, confidential clerks and secretaries to executivesand supervisors, professional employees, courtesy drivers, engineeringrecord clerks in the Master Mechanics' Division, desk heads, factoryclerks, all employees in the timekeeping department, all employees indepartments listed in "Schedule A," attached hereto, and all othersupervisors as defined in the amended Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) of the Act.We shall direct that separate elections be held among :(a)Employees in the unit found appropriate above.(b)Factory clerks and timekeeping department employees inthe Employer's Dodge Main plant, including, but not limited to.employees in these classifications in the departments listed in"Schedule B," attached here to,12 but excluding all supervisors asdefined in the amended Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Chrysler Corporation, Detroit,Michigan, separate elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Seventh Region, Detroit, Michigan, and subject to Sections203,61 and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the appropriate unit and thevoting group described in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, but10 'Ilieieme also in the department foul coui tesy drivers, who dove executives betweenthe %arious plantsBoth parties agree to exclude the courtesy drivers fioin any unitWe shall exclude them11This includes the office clerks of the Planning Division who are assigned for duty in thePressed Steel Division.11The record is not clear as to whether or not any factory clerks are employed in anumber of smaller non-productive departments throughout the Dodge Main plant. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election,and any employees on strike who are not entitled toreinstatement,to determine in each group whether or not they desireto be represented by International Union, United Automobile, Air-craft and AgriculturalWorkers of America (UAW-CIO),for thepurposes of collective bargaining.SCHEDULE A#4.Labor Relations#17.Service Garage#7.Superintendence#24.Plant Protection#8.Employment#313.Statistical#9.Time Study and Budget#314.Drive Away Cashier#14.Safety#316.Secretary#25A.Matrons#326.WorksAdministration#506.By-Products(EducationandAp-#509.Restaurantsprentice)Transportation#339.Staff Master Mechanic#340.Personnel(Welfare andMutual Aid)#345.Purchasing#420.Engineering#426.Truck Production Con-tractRegional SalesFargoCyclewald#612A. CooperativeAdvertis-ing 1313The employees in the departments listed in this column, although located at DodgeMain, constitute subsections of, and are responsible to, divisions of the Highland Parkplant, which is otherwise separate from Dodge Main. CHRYSLER CORPORATIONSCHEDULE B63Accounting Division#99.BodyTrim and As-Timekeeping DepartmentsemblyPlanning Division#101.Cylinder#19A. Dodge Main Stores#102.Lathe#19B. Pressed Steel Stores#103.Small Parts#19C. Foundry Stores#104.Bolt and Stud#20A. Dodge Main Receiv-#106.Automatic Screw Ma-ingchine#20B. Pressed Steel Receiv-#107.Transmissioning and Shipping#108.Can and Crankshaft#21.Dodge Main Shipping#109.Cleaning#43.Waste Material#111.Piston Rods#56.Material Handling#114.Heat Treat#72.Square Shears#120.Motor AssemblyManufacturing Divisions#122.Chassis Assembly#90.Enamel#123.Final Assembly#91.Body Finish#126.Wiring#93.Sheet Metal Paint